20-50805-rbk Doc#82 Filed 10/08/20 Entered 10/08/20 10:11:32 Main Document Pg 1 of 4



                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

                                          §
                                          §
  IN RE:                                  §
  KRISSJEN RANCH, LLC.                    §           CASE NO. 20-50805
        DEBTOR                            §
                                          §           CHAPTER 11
                                          §
                                          §
                                          §

                                          §
  KRISJENN RANCH, LLC and                 §
  KRISJENN RANCH, LLC-SERIES              §
  UVALDE RANCH, and KRISJENN              §
  RANCH, LLC-SERIES PIPELINE              §
  ROW as successors in interest to        §
  BLACKDUCK PROPERTIES, LLC,              §
          PLAINTIFFS                      §
                                          §
                                          §
  v.                                      §
                                          §
                                          §
  DMA PROPERTIES, INC., and               §
  LONGBRANCH ENERGY, LP                   §
          DEFENDANTS                      §
                                          §              Adversary No. 20-05027



  DMA PROPERTIES, INC.                    §
       CROSS-PLAINTIFF/                   §
       THIRD PARTY PLAINTIFF              §
                                          §
  v.                                      §
                                          §
                                          §
  KRISJENN RANCH, LLC                     §
  KRISJENN RANCH, LLC-SERIES              §
  UVALDE RANCH, and KRISJENN              §
  RANCH, LLC-SERIES PIPELINE              §
  {00637361}                             1
20-50805-rbk Doc#82 Filed 10/08/20 Entered 10/08/20 10:11:32 Main Document Pg 2 of 4



  ROW                                               §
  BLACKDUCK PROPERTIES, LLC,                        §
  LARRY WRIGHT, and JOHN TERRILL                    §
      CROSS-DEFENDANTS/                             §                   Adversary No. 20-05027
      THIRD PARTY DEFENDANTS                        §


                        NOTICE OF APPEARANCE OF COUNSEL FOR
                                   DAVID STROLLE

  TO THE HONORABLE COURT:

          Robert E. Valdez, of the firm VALDEZ & TREVIÑO, ATTORNEYS AT LAW, P.C.,

  8023 Vantage Drive, Suite 700, San Antonio, Texas 78230, files his Notice of Appearance of

  Counsel for David Strolle. This appearance is for the limited purpose of representing David Strolle

  with respect to the pending Deposition.

          Mr. Valdez requests that the Court and all parties copy him on all future pleadings, notices,

  correspondence or other matters pertaining the scheduled deposition at his attention at VALDEZ

  & TREVIÑO, ATTORNEYS AT LAW, P.C

                                                        Respectfully submitted,

                                                        VALDEZ & TREVIÑO, ATTORNEYS AT LAW
                                                        Callaghan Tower
                                                        8023 Vantage Dr., Suite 700
                                                        San Antonio, Texas 78230
                                                        Telephone: (210) 598-8686
                                                        Fax: (210) 598-8797

                                                         /s/ Robert E. Valdez
                                                        Robert E. Valdez
                                                        State Bar No. 20428100
                                                        revaldez@valdeztrevino.com
                                                        Brittany M. Passdar-Shirazi
                                                        State Bar No. 24089611
                                                        bpassdar-shirazi@valdeztrevino.com




  {00637361}                                       2
20-50805-rbk Doc#82 Filed 10/08/20 Entered 10/08/20 10:11:32 Main Document Pg 3 of 4



                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on all
  counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
  or via email on the 8th day of October 2020:

  Michael Black
  BURNS & BLACK PLLC
  750 Rittiman Road
  San Antonio, Texas 78209
  210-829-2022
  210-829-2021 fax
  mblack@bumsandblack.com
  Attorneys for Longbranch Energy, LP and
  DMA Properties, Inc.

  Christopher S. Johns
  Christen Mason Hebert
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78737
  512-399-3150
  512-572-8005 fax
  cjohns@johnsandcounsel.com
  chebert@johnsandcounsel.com

  Timothy Cleveland
  CLEVELAND|TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com

  Natalie Wilson
  LANGLEY & BANACK, INC.
  745 East Mulberry Avenue|Suite 700
  San Antonio, TX 78212
  210-736-6600
  lwilson@langleybanack.com
  Attorneys for DMA Properties, Inc.

  Jeffery Duke
  DUKE BANISTER MILLER & MILLER
  22310 Grand Comer Drive, Suite 110
  Katy, Texas 77494
  jduke@dbmmlaw.com
  Counsel for Longbranch Energy, LP

  {00637361}                                      3
20-50805-rbk Doc#82 Filed 10/08/20 Entered 10/08/20 10:11:32 Main Document Pg 4 of 4




  OFFICE OF THE UNITED STATES TRUSTEE
  903 San Jacinto Blvd, Room 230
  Austin, Texas 78701
  shane.p.tobin@usdoj.gov
  United States Trustee

  Ezekiel J. Perez
  State Bar No. 24096782
  111 W. Sunset Rd.
  San Antonio, TX 78209
  Telephone: 210-664-5000
  Facsimile: 210-598-7357
  zeke@muller-smeberg.com

                                                   /s/ Robert E. Valdez
                                                   Robert E. Valdez




  {00637361}                             4
